                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                    Plaintiff,                                 8:13CR65

      vs.
                                                                 ORDER
JORGE GARCIA

                    Defendant.


      The government has filed a Motion to Dismiss [Filing No. 100] the Petition for

Offender Under Supervision [Filing No. 85]. For that reason, the motion is granted.

      IT IS ORDERED:

      1.     The Petition for Offender Under Supervision [Filing No. 85], filed herein, is

             dismissed, without prejudice.



      Dated this 20th day of December 2018.


                                                BY THE COURT:


                                                s/ Laurie Smith Camp
                                                Senior United States District Judge
